Per Curiam
Gerald Pedersen appeals from his convictions on two counts of first-degree child molestation, for which he was sentenced to a total of twenty years in prison. He contends the circuit court erred in precluding evidence of the alleged prior sexual conduct of one of the victims and in admitting hearsay testimony concerning a statement made by the other victim. For reasons explained in Memorandum provided to the parties, we find no error and affirm the convictions.
AFFIRMED. Rule 30.25(b)